         Case 8-19-76260-ast             Doc 173        Filed 10/16/19         Entered 10/17/19 08:13:37




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                            )       Chapter 11
                                                            )
                                                            )       Case No. 19-76260-ast
                                                            )       Case No. 19-76263-ast
In re:                                                      )       Case No. 19-76267-ast
                                                            )       Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.                  )       Case No. 19-76269-ast
                                                            )       Case No. 19-76270-ast
                           Debtors. 1                       )       Case No. 19-76271-ast
                                                            )       Case No. 19-76272-ast
                                                            )
                                                            )       (Jointly Administered)
                                                            )


        FINAL INTERIM ORDER (I) AUTHORIZING DEBTORS TO (A) OBTAIN
    POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1), AND 364(e) AND (B) USE CASH COLLATERAL PURSUANT
TO 11 U.S.C. § 363, (C) GRANTING ADEQUATE PROTECTION PURSUANT TO 11 U.S.C.
  §§ 361, 362, 363, AND 364, AND (D) SCHEDULING FINAL HEARING PURSUANT TO
                            BANKRUPTCY RULES 4001(b) AND (c)

         Upon the motion (the “Motion”) 2 of the above-captioned debtors, as debtors in possession

(collectively, the “Debtors”), pursuant to sections 105, 361, 362, 363, 364, and 507 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 4001-5, the Debtors seek entry

of a final interim order:

         (a)      authorizing the Debtors to use cash collateral, as such term is defined in section 363(a)
                  of the Bankruptcy Code, that constitutes the Pre-Petition Collateral (“Cash
                  Collateral”) of Capital Finance, LLC and Capital Funding, LLC (together, the “Pre-
                  Petition Lenders”);

         1
           The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing and
Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC (8133);
and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
         2
           Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion or
further herein, as applicable.
                                                                1
18238924.3
         Case 8-19-76260-ast            Doc 173        Filed 10/16/19         Entered 10/17/19 08:13:37




         (b)      granting adequate protection to the Pre-Petition Lenders, pursuant to sections 361, 362
                  and 363(e) of the Bankruptcy Code, for any diminution in the value of their interests
                  in the Pre-Petition Collateral resulting from the Debtors’ use of the Cash Collateral,
                  and the imposition of the automatic stay pursuant to section 362 of the Bankruptcy
                  Code;

         (c)      authorizing, on a final basis, the Debtors to obtain from ABS DIP, LLC (the “DIP
                  Lender”) up to $819,000 in a superpriority, secured, debtor-in-possession, credit
                  facility that is junior, in all respects, to the obligations, liens, claims and interests of
                  the Pre-Petition Lenders (the “DIP Facility”) on the terms and conditions set forth on
                  Exhibit A to the Motion (the “DIP Loan Agreement”);

         (d)      modifying the automatic stay imposed by section 362 of the Bankruptcy Code to the
                  extent necessary to permit the Debtors, the DIP Lender, and the Pre-Petition Lenders
                  to implement and effectuate the terms and provisions of this Final Interim Order,
                  subject to notice and a hearing as provided herein; and

         (e)      waiving any applicable stay (including under Bankruptcy Rule 6004) and providing
                  for the immediate effectiveness of this Final Interim Order.

And notice of the Motion under the circumstances having been given and such notice having been

good and sufficient; and the Court having conducted hearings for interim relief on the Motion on

September 12 and September 18, 2019, and final interim relief on October 3, 2019 (the “Final Interim

Hearing”); and the Court having reviewed the Motion, all documents and pleadings submitted in

conjunction therewith, the other evidence adduced by the parties, the representations of counsel, and

the entire record made at the Final Interim Hearing; and it appearing to the Court that granting the

relief sought in the Motion, on the terms and conditions contained herein, is fair and reasonable and

in the best interests of the Debtors’ estates, their creditors, and all parties in interest, and is a sound

and prudent exercise of the Debtors’ business judgment; and after due deliberation and consideration,

and good and sufficient cause appears therefor:

THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF
LAW: 3


         3
           Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
of fact, pursuant to Bankruptcy Rule 7052.
                                                            2
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




         A.     Petition Date. On September 10, 2019 (the “Petition Date”), the Debtors each filed

a voluntary petition under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court

for the Eastern District of New York (the “Court”). The Debtors have continued in the management

and operation of their business and properties as debtors in possession under sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these Chapter 11 Cases.

         B.     Jurisdiction and Venue. The Court has jurisdiction over these proceedings, pursuant

to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C. §

157(b)(2). Venue for the above-captioned cases (the “Chapter 11 Cases”) and the proceedings on

the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.     Committee Formation. An Official Committee of Unsecured Creditors was formed

on October 3, 2019..

         D.     Notice. The Debtors have represented that notice of the final interim hearing and the

relief requested in the Motion has been provided by the Debtors, by telecopy, e-mail, overnight courier

and/or hand delivery to (i) the Office of the United States Trustee; (ii) the Debtors’ secured creditors;

(iii) any party whose interests are directly affected by this specific pleading; (iv) those persons who

have formally appeared and requested notice and service in these proceedings pursuant to Bankruptcy

Rules 2002 and 3017; (v) counsel for the DIP Lender; (vi) counsel to the Pre-Petition Lenders, (vii)

counsel to the Arba Group and its affiliates (the “Landlord”), (viii) counsel to Specialty Rx, Inc., (ix)

the consolidated 30 largest unsecured creditors of the Debtors; (x) counsel to the Committee, and (xi)

all governmental agencies having a regulatory or statutory interest in these Chapter 11 Cases. Under

the circumstances, such notice constitutes due, sufficient, and appropriate notice and complies with

section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001(b) and (c) and the Local

Rules.



                                                   3
18238924.3
         Case 8-19-76260-ast           Doc 173       Filed 10/16/19        Entered 10/17/19 08:13:37




         E.       Validity of Claims and Liens. Without prejudice to the rights, if any, of any statutory

committee appointed under section 1102(a)(1) of the Bankruptcy Code (the “Committee”) or any

other party in interest (but subject to the limitations thereon contained in paragraph 15 below), the

Debtors admit, stipulate, and agree that:

                1.      Absolut Center for Nursing and Rehabilitation at Allegany, LLC; Absolut
Center for Nursing and Rehabilitation at Aurora Park, LLC; Absolut Center for Nursing and
Rehabilitation at Gasport, LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC;
and Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC (collectively, the “HUD
Borrowers” and individually, a “HUD Borrower”) are parties to that certain Credit and Security
Agreement dated as of May 22, 2009 among the HUD Borrowers and Capital Finance, LLC (as
amended, the “HUD Pre-Petition Loan Agreement”). Absolut Facilities Management, LLC and
Absolut Nursing and Rehabilitation Center of Westfield, LLC (collectively, the “Non-HUD
Borrowers”) are parties to that certain Credit and Security Agreement dated as of May 22, 2009
among the Non-HUD Borrowers and Capital Finance, LLC (as amended, the “Non-HUD Pre-
Petition Loan Agreement”, and together with the HUD Pre-Petition Loan Agreement, the “Pre-
Petition Loan Agreements”). Pursuant to the Pre-Petition Loan Agreements, each of the HUD
Borrowers and the Non-HUD Borrowers granted a valid, binding, perfected and enforceable first-
priority lien on and security interest (the “Capital Finance Pre-Petition First Priority Liens”) in the
Collateral (as defined in Section 1.1 of the Pre-Petition Loan Agreements) to Capital Finance, LLC.

                2.     Each HUD Borrower and Absolut at Orchard Brooke, LLC, respectively, is a
party to those certain Lessee’s Security Agreements (collectively, the “Capital Funding Security
Agreements”), pursuant to which each granted to Capital Funding, LLC and The Secretary of Housing
and Urban Development a first-priority lien on and security interest (the “Capital Funding Pre-
Petition First Priority Liens” and together with the Capital Finance Pre-Petition First Priority Liens,
the “Pre-Petition First Priority Liens”) in the Collateral (as defined in the Capital Funding Security
Agreements, and which, together with the Collateral defined in paragraph 1 hereof, shall collectively
be referred to herein as the “Pre-Petition Collateral”). 4 The priority between the Pre-Petition First
Priority Liens is set forth in an Intercreditor Agreement and Rider, as amended, between Capital
Finance, LLC and Capital Funding, LLC.

                3.     Five debtors (collectively, the “HUD Debtors”) are operators of skilled nursing
facilities located on real property financed pursuant to programs run by the U.S. Department of
Housing and Urban Development (“HUD”) and insured by HUD (the “HUD Projects,” each a “HUD
Project”). Each HUD Project was financed by Capital Funding, LLC. Five entities own real property
from which the HUD Projects are operated (collectively, the “Owners”): 292 Main Street LLC, 6060

        4
          The Capital Funding Security Agreements include: (i) Lessee’s Security Agreement by Absolut Center for
Nursing and Rehabilitation at Allegany, LLC dated as of May 21, 2009; (ii) Lessee Security Agreement by Absolut Center
for Nursing and Rehabilitation at Aurora Park, LLC dated as of June 16, 2011; (iii) Lessee’s Security Agreement by
Absolut Center for Nursing and Rehabilitation at Gasport, LLC dated as of May 21, 2009; (iv) Lessee Security Agreement
by Absolut at Orchard Brooke, LLC dated as of June 16, 2011; (v) Lessee Security Agreement by Absolut Center for
Nursing and Rehabilitation at Orchard Park, LLC dated as of June 16, 2011; and (vi) Lessee Security Agreement by
Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC dated as of September 1, 2013.
                                                          4
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




Armor Road, LLC, 101 Creekside Drive, LLC, 2178 N. Fifth Street, LLC, and 4540 Lincoln Drive,
LLC. The HUD Debtors and the Owners are each parties to regulatory agreements with HUD
(collectively, the “Regulatory Agreements,” each a “Regulatory Agreement”). The HUD Debtors
are parties to operator Regulatory Agreements and the Owners are parties to Owner Regulatory
Agreements.

                4.     Pursuant to the Pre-Petition Loan Agreements and all security agreements,
notes, guarantees, mortgages, Uniform Commercial Code financing statements and all other related
agreements, documents and instruments executed and/or delivered in connection with Pre-Petition
Loan Agreements or related thereto, as all of the same have heretofore been amended, supplemented,
modified, extended, renewed, restated or replaced at any time prior to the Petition Date (collectively,
the “First Lien Loan Documents”), (i) the HUD Borrowers are jointly and severally indebted and
liable to Capital Finance, LLC, under the HUD Pre-Petition Loan Agreement and (ii) the Non-HUD
Borrowers are jointly and severally indebted and liable to Capital Finance, LLC under the Non-HUD
Pre-Petition Loan Agreement (collectively, the “Pre-Petition Obligations”) arising under the First
Lien Loan Documents and (i) such Pre-Petition Obligations are legal, valid, binding and enforceable
against the Debtors and (ii) constitute “allowed claims” within the meaning of section 502 of the
Bankruptcy Code.

               5.      As of the Petition Date, in accordance with the terms of the First Lien Loan
Documents, (i) the HUD Borrowers were each jointly and severally indebted and liable to Capital
Finance, LLC, under the HUD Pre-Petition Loan Agreement, in the aggregate amount of not less than
$4,951,478.58, and (ii) the Non-HUD Borrowers were each jointly and severally indebted and liable
to Capital Finance, LLC, under the Non-HUD Pre-Petition Loan Agreement, in the aggregate amount
of not less than $688,900.74, together with (A) all accrued and unpaid interest, fees, expenses
(including, without limitation, the reasonable and documented fees and expenses of the Pre-Petition
Lenders’ attorneys, consultants, attorneys, consultants, accountants, experts and financial advisors
required to be reimbursed by the Debtors pursuant to the Pre-Petition Loan Agreements, (B) costs,
other charges or amounts paid, incurred or accrued prior to the Petition Date, and (C) other obligations
incurred in connection therewith, in each case in accordance with the terms of the First Lien Loan
Documents, plus all interest, fees, costs and other charges allowable under section 506(b) of the
Bankruptcy Code (collectively, the “Pre-Petition Indebtedness”).

                6.      Each of the First Lien Loan Documents and the Capital Funding Security
Agreements is valid, binding, and enforceable in accordance with its terms. The Pre-Petition
Indebtedness is secured by valid, binding, properly perfected, enforceable, non-avoidable, first-
priority liens and security interests in and against the Pre-Petition Collateral (including, without
limitation, Cash Collateral). There exists no basis upon which the Debtors can properly challenge or
avoid the validity, enforceability, priority or perfection of the Pre-Petition Indebtedness or the Pre-
Petition First Priority Liens, and the Debtors shall not assert any claim, challenge or counterclaim in
respect of the Pre-Petition Indebtedness, the Pre-Petition First Priority Liens or the amounts paid or
payable to the Pre-Petition Lenders. No portion of the Pre-Petition Indebtedness, the Pre-Petition First
Priority Liens, or any amounts paid or payable to the Pre-Petition Lenders or applied to the obligations
owing under the First Lien Loan Documents or the Capital Funding Security Agreements prior to the
Petition Date is subject to avoidance, subordination (whether equitable, contractual or otherwise),
recharacterization, recovery, attack, offset, counterclaim, cross-claims, disallowance, impairment,
recoupment, defense, challenge, objection, reduction, disgorgement, or claim (as defined in section
                                                   5
18238924.3
         Case 8-19-76260-ast      Doc 173     Filed 10/16/19     Entered 10/17/19 08:13:37




101(5) of the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable non-
bankruptcy law.

               7.     All cash proceeds of the Pre-Petition Collateral and the Adequate Protection
Collateral (as defined below), including all such cash proceeds of such Pre-Petition Collateral or
Adequate Protection Collateral held at any time and from time to time in any of the Debtors’ banking,
checking or other deposit accounts with financial institutions (in each case, other than trust, escrow
and custodial funds held as of the Petition Date in properly established trust, escrow and custodial
accounts), are and will be Cash Collateral of the Pre-Petition Lenders within the meaning of section
363(a) of the Bankruptcy Code.

               8.    The Pre-Petition Lenders are entitled, under sections 105, 361, 362 and 363(e)
of the Bankruptcy Code, to adequate protection of their interest in the Pre-Petition Collateral,
including the Cash Collateral, for any Collateral Diminution (as defined herein).

         F.     Need for Post-Petition Financing and Use of Cash Collateral. Good cause has

been shown for entry of this Final Interim Order. An immediate need exists for the Debtors to obtain

funds and liquidity during the period of time from the Petition Date through and including the earlier

of the date of the Final Hearing and the date of occurrence of a Termination Event (the “Interim

Period”) in order to continue operations, to satisfy the costs and expenses of administering these

Chapter 11 Cases during the Interim Period, and to preserve the value of their estates.

         G.     No Credit Available on More Favorable Terms. For purposes of the Interim

Period, the Debtors have been unable to obtain financing on more favorable terms and conditions from

sources other than the DIP Lender pursuant to, and for the purposes set forth in, the Motion and this

Final Interim Order, and are unable to obtain adequate unsecured credit allowable under Section

503(b)(1) of the Bankruptcy Code as an administrative expense. For purposes of the Interim Period,

the Debtors are also not able to obtain credit without providing the superpriority claims and granting

a lien to the DIP Lender on the terms and conditions set forth in this Final Interim Order.

         H.     Use of Proceeds of DIP Facility. All proceeds of the DIP Facility shall be used and

applied in accordance with the terms and conditions of the DIP Loan Agreement, as approved in this

Final Interim Order.

                                                   6
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




         I.     Extension of Financing; Good Faith Pursuant to Section 364(e). The terms and

conditions of the DIP Facility and the DIP Loan Agreement for this Interim Period are fair, reasonable,

and the best available under the circumstances, reflect the Debtors’ exercise of prudent business

judgment, and are supported by reasonably equivalent value and consideration. All of the Debtors’

obligations under the DIP Facility and the DIP Loan Agreement for amounts extended during the

Interim Period shall be deemed to have been extended by the DIP Lender in “good faith” as such term

is used in section 364(e) of the Bankruptcy Code, and in express reliance upon the protections set

forth therein, and shall be entitled to the full protection of section 364(e) of the Bankruptcy Code, in

the event that the Interim Orders, this Final Interim Order, the Final Order or any provision hereof or

thereof is vacated, reversed, or modified on appeal or otherwise; provided, however, that (a) the

Landlords have objected to and reserve the right, if any, to contest the foregoing finding of “good

faith” and related protections pursuant to section 364(e) of the Bankruptcy Code, and the foregoing

remains subject to the Landlord’s objection which the Landlords contend is unresolved, has not been

waived by the Landlords, and remains preserved for the final hearing on the DIP/Cash Collateral

Motion currently scheduled for November 4, 2019 at 2:00 p.m. Eastern time, as set forth in Paragraph

19 below (the “Final Hearing”); (b) such reservation shall expire if not exercised by or before the Final

Hearing or such later date as agreed to by the parties; and (c) the rights of all parties to contest or

respond to any objection or potential objection asserted under the reservation set forth herein are

preserved in their entirety including, but not limited to, the contention by other parties that the

Landlords objection was withdrawn or resolved, the Landlords consented to a form of interim order

that included the good faith findings above, or the Landlords otherwise waived their right to assert

such an objection.

         J.     Relief Essential; Best Interest. The relief requested in the Motion for the Interim

Period (and provided in this Final Interim Order) is necessary, essential, and appropriate for the
                                                   7
18238924.3
         Case 8-19-76260-ast       Doc 173     Filed 10/16/19      Entered 10/17/19 08:13:37




continued operation of the Debtors’ businesses and the management and preservation of the Debtors’

assets and property. It is in the best interest of the Debtors’ estates that the Debtors be allowed to

enter into the DIP Facility during the Interim Period as contemplated herein.

         K.     No Control. Neither of the Pre-Petition Lenders controls the Debtors or their

properties or operations, has authority to determine the manner in which any of the Debtors’ properties

or operations are conducted or is a control person or insider of the Debtors or any of their affiliates by

virtue of any of the actions taken with respect to, in connection with, related to, or arising from the

Interim Orders, this Final Interim Order, the DIP Facility, the Pre-Petition Loan Agreements, the First

Lien Loan Documents and/or the the Capital Funding Security Agreements.

         NOW THEREFORE, on the Motion of the Debtors and the record before this Court, and

good and sufficient cause appearing therefore,

         IT IS ORDERED that:

         1.    Motion Granted As Set Forth Herein. The Motion is GRANTED in accordance

with the terms and conditions set forth in this Final Interim Order. The DIP Loan Agreement is

approved on an interim basis for the Interim Period as set forth herein. The Debtors are authorized to

enter into the DIP Loan Agreement on the terms and conditions set forth herein. Any objections to

the Motion with respect to the entry of this Final Interim Order, to the extent not withdrawn, waived,

or otherwise resolved, and all reservation of rights included therein, are hereby denied and overruled.

In the event of a conflict between this Final Interim Order and the DIP Loan Agreement, this Final

Interim Order shall control.

         2.     DIP Facility.

               (a)     Obligations. The Debtors are expressly and immediately authorized and

empowered to enter into the DIP Loan Agreement and to incur all obligations under the DIP Loan

Agreement in accordance with and subject to this Final Interim Order, and to take all actions, which
                                                    8
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




may be reasonably required and/or otherwise necessary for the performance by the Debtors under the

DIP Facility and the DIP Loan Agreement, including, but not limited to, the creation and perfection

of the DIP Liens and superpriority administrative expense claims described and provided for in the

DIP Loan Agreement for funds advanced during this interim period. All amounts previously advanced

by the DIP Lender to the Debtors as approved on the record at the hearings on September 12, 2019

and September 18, 2019, are approved on an interim basis under this Final Interim Order and are

deemed to have been advanced under this Final Interim Order, and subject to all obligations, rights

and remedies set forth herein. The Debtors are hereby authorized and directed to pay all principal,

interest, fees, attorneys’ fees, expenses and all other amounts required to be paid under the DIP Loan

Agreement for amounts advanced in accordance with this Final Interim Order as such shall accrue and

become due thereunder. The DIP Facility, to the extent approved in this Final Interim Order, shall

represent, constitute and evidence, as the case may be, valid and binding obligations of the Debtors,

enforceable against the Debtors and their estates, jointly and severally, and/or against any successors

thereto. No obligation, payment, transfer, right or grant of security under the DIP Facility and the DIP

Loan Agreement as approved under this Final Interim Order for amounts advanced pursuant to the

terms of this Final Interim Order shall be stayed, restrained, voided, voidable or recoverable under the

Bankruptcy Code and/or under any applicable non-bankruptcy law, and/or subject to any defense,

reduction, setoff, recoupment or counterclaim.

               (b)     Authorization to Borrow. From the Petition Date through the end of the

Interim Period, the Debtors shall be authorized to borrow up to the maximum amount outstanding of

$819,000 under the DIP Facility, with all of such borrowing having been previously approved.

               (c)     Collateral. As used herein, “Collateral” shall have the same meaning as the

term “DIP Collateral” in the DIP Loan Agreement.



                                                   9
18238924.3
         Case 8-19-76260-ast       Doc 173      Filed 10/16/19      Entered 10/17/19 08:13:37




               (d)     Lien. Effective immediately upon the entry of this Final Interim Order, and

subject and subordinate only to the Carve-Out (as defined below) and the liens of the Pre-Petition

Lenders granted herein and under the First Lien Loan Documents and the Capital Funding Security

Agreements (the “Pre-Petition Lenders’ Liens”), and any other valid, unavoidable and properly

perfected pre-Petition Date security interests in or liens on the Collateral, the DIP Lender is hereby

granted a secured lien on the Collateral (the “DIP Liens”). For the avoidance of doubt, the DIP Liens

shall be deemed effective, validly perfected and not subject to avoidance as of the Petition Date, and

no further filing, notice or act will be required to effect such perfection.

               (e)     Superpriority Administrative Claim. The DIP Lender is granted, pursuant

to Section 364(c)(1) of the Bankruptcy Code, an allowed superpriority administrative expense claim,

junior to all claims of the Pre-Petition Lenders granted herein and pursuant to the First Lien Loan

Documents and the Capital Funding Security Agreements, for the amounts advanced to the Debtors

under the DIP Loan Agreement (the “DIP Lender Superpriority Administrative Claim”).

               (e)(f) No lien on avoidance actions or recoveries. Nothing contained in this Order

grants any party a lien on any avoidance actions or recoveries therefrom.

         3.     Authorization and Approval to Use Proceeds of DIP Facility. Subject to the terms

and conditions of this Interim Order and the DIP Loan Agreement (to the extent approved herein), the

Debtors are authorized to request and use the DIP Facility from the Petition Date through the end of

the Interim Period or a default under the DIP Loan Agreement.

         4.     Limitation on Use of DIP Facility Proceeds. No proceeds of the DIP Facility may

be used in contravention of this Final Interim Order or the DIP Loan Agreement.

         5.     Carve-Out. As used in this Final Interim Order, the “Carve Out” means the sum of

all fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee



                                                    10
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




under section 1930(a) of title 28 of the United States Code, plus interest at the statutory rate, during

the period covered by this Final Interim Order.

         6.     Cash Management. All amounts collected in the Debtors’ cash collection accounts

may be used in accordance with this Final Interim Order and the DIP Loan Agreement and shall be

made available to the Debtors on the terms set forth in the Interim Order (I) Authorizing the Debtors

to (A) Continue Using their Cash Management System and (B) Maintain Existing Bank Accounts and

Business Forms; (II) Waiving Certain Deposit Guidelines; and (III) Granting Related Relief, the terms

of which are incorporated herein by reference.

         7.     Use of Cash Collateral; Adequate Protection.

               (a)     Authorization to Use Cash Collateral. Subject to the terms and conditions of

this Final Interim Order and the DIP Loan Agreement, for the Interim Period and until a Termination

Event, the Debtors shall be and are hereby authorized to use the Cash Collateral (as defined in section

363 of the Bankruptcy Code) in accordance with the 13-week cash flow projections attached hereto

as Exhibit A (the “Budget”); provided that: (i) the Debtors’ expenditures of cash (including proceeds

of the DIP Facility) shall be within 10% of the aggregate weekly gross disbursements identified on

the Budget, measured on the last business day of each week, which budget may be updated every two

weeks, provided further, solely with respect to the cash collateral generated by the Orchard Park

Facility, the Debtors are only authorized to use 10% of the amount of accounts receivable collected,

during the period from October 3, 2019 through October 10, 2019, and only (i) to the extent to make

ordinary, necessary, and reasonable payments with respect to such facility, and (ii) to the extent set

forth in the Budget, provided further, the Debtors are not authorized to use and shall not use the cash

collateral generated by the Orchard Park Facility during the period from October 10, 2019 through

November 4, 2019. The Debtors’ use of Cash Collateral shall automatically terminate upon the

occurrence of a Termination Event without further order or relief from the Court. The Debtors shall
                                                  11
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




provide the Pre-Petition Lenders, the Landlord and the Committee, on a weekly basis, no later than 1

p.m. E.T. on Wednesday of each week, a report reconciling the Debtors’ actual performance to the

Budget, an accounts payable aging schedule, and an accounts receivable aging schedule. The Debtors

shall also (i) provide HUD and the Pre-Petition Lenders with (i) monthly financial statements during

the pendency of these Chapter 11 Cases, and (ii) confer in good faith with the Pre-Petition Lenders

and HUD on any reasonable requests for additional information. The Debtors shall further provide

the Pre-Petition Lenders immediate updates (the same business day) on all of their discussions with

the New York Department of Health. Nothing in this Final Interim Order shall authorize the

disposition of any assets of the Debtors or their estates outside the ordinary course of business absent

further order of this Court, or any Debtor’s use of Cash Collateral or other proceeds resulting

therefrom, except as expressly permitted in this Final Interim Order and the DIP Loan Agreement.

               (b)     Access. In addition to, and without limiting, whatever rights to access the Pre-

Petition Lenders have under the Pre-Petition Loan Agreements (including the rights set forth in

Section 4.6 of the Pre-Petition Loan Agreement), and upon reasonable prior written notice, at

reasonable times during normal business hours mutually agreeable to the Debtors and the Pre-Petition

Lenders, the Debtors shall permit representatives, advisors, agents, and employees of the Pre-Petition

Lenders and the Landlords (1) to have access to and inspect the Debtors’ properties, (2) to examine

the Debtors’ books and records, and (3) discuss the Debtors’ affairs, finances, and condition with the

Debtors’ officers, management, financial advisors and counsel.

               (c)     Replacement Liens. The Court finds that the Pre-Petition Lenders are entitled,

pursuant to sections 361, 362, 363(c)(2) and 363(e) of the Bankruptcy Code, to adequate protection

of their interests in the Pre-Petition Collateral (including the Cash Collateral), to the extent of any

diminution of its value (the “Adequate Protection Obligations”). As adequate protection for any

diminution in value of their interests in the Pre-Petition Collateral (including Cash Collateral) on
                                                  12
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




account of the Debtors’ use of such Pre-Petition Collateral (including Cash Collateral) and the

imposition of the automatic stay (collectively, the “Diminution in Value”), the Pre-Petition Lenders

are hereby granted pursuant to §§361 and 363 of the Bankruptcy Code, and solely to the extent of the

Diminution in Value, valid, binding, enforceable and perfected replacement liens upon and security

interests in all Collateral, including any and all property purchased or acquired with Collateral and

any proceeds thereof (the “Pre-Petition Lenders’ Adequate Protection Liens”), Pre-Petition Lender

Capital Finance, LLC shall receive monthly payments of interest, at the non-default rate set forth in

the Pre-Petition Loan Agreements (“Adequate Protection Interest”), and the Pre-Petition Lenders

shall receive payment of their fees and expenses, including, without limitation, the reasonable fees

and disbursements of their respective counsel (“Adequate Protection Fees” and collectively with the

Adequate Protection Interest, the “Adequate Protection Payments”). The Pre-Petition Lenders’

Adequate Protection Liens shall be senior to all other security interests in, liens on, or claims against

any of the Collateral. The Adequate Protection Payments will be payable by the Debtors as follows:

(i) on the first business day of each month, the Debtors shall pay the Adequate Protection Interest;

(ii) monthly, within ten business days of Debtors’ receipt of an invoice, with a copy to the Committee,

with time-entry detail, identifying the reasonable fees and expenses constituting the Adequate

Protection Fees with any necessary redactions thereto, the Debtors shall pay that portion of the

Adequate Protection Fees to which the Debtors and the Committee have no objection. In the event of

any objection by the Debtors or the Committee to any Adequate Protection Fees, such Adequate

Protection Fees that are the subject of such objection shall not be paid by the Debtors until the dispute

over such amounts are resolved by the Debtors or the Committee and the Pre-Petition Lenders or by

this Court. The parties shall work in good faith to resolve any such objection, and to the extent the

parties cannot resolve such objection, the Court will have exclusive jurisdiction to determine it. In

the event the Debtors do not timely pay the Adequate Protection Payments in the manner described
                                                   13
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




above, without the necessity of any further Court order or filing any request therefor, but after

providing written notice to the Debtors of not less than five business days of the date and amount of

any deduction or setoff, the Pre-Petition Lenders may deduct or setoff any Adequate Protection

Payments payable under this Final Interim Order, from amounts on deposit in the Debtors’ depository

accounts held at CFG Community Bank; provided that, to the extent there are insufficient funds in the

Deposit Accounts to satisfy in full any Adequate Protection Payment then due and payable, the

Debtors shall promptly, and in any event within five (5) business days of written request therefor from

the Pre-Petition Lenders, pay such Adequate Protection Payment in cash to the Pre-Petition Lenders.

               (d)     Section 507(b) Priority Claims. As adequate protection for any Diminution in

Value, the Pre-Petition Lenders are hereby granted as and to the extent provided by section 507(b) of

the Bankruptcy Code, allowed superpriority administrative expense claims in each of the Chapter 11

Cases and any successor bankruptcy cases (the “Pre-Petition Lenders’ Adequate Protection

Superpriority Claims”). The Pre-Petition Lenders’ Adequate Protection Superpriority Claims shall

have priority over all administrative expense claims and unsecured claims against the Debtors and

their estates now existing or hereafter arising, of any kind or nature whatsoever.

               (d)(e) No lien on avoidance actions or recoveries. Nothing contained in this Order

grants any party a lien on any avoidance actions or recoveries therefrom.

         8.    Termination. The Debtors’ right to use the Cash Collateral pursuant to this Final

Interim Order shall terminate (the date of any such termination, the “Termination Date”) without

further notice or court proceeding on the earliest to occur of (i) November 4, 2019, (ii) the entry of an

order by this Court terminating the use of cash collateral; (iii) the conversion of any of the Chapter 11

Cases to a case under chapter 7 of the Bankruptcy Code; (iv) the appointment of a trustee or examiner

or other representative with expanded powers for the Debtors; (v) the dismissal of the Chapter 11

Cases; (vi) the Debtors’ failure to perform any of their obligations under this Final Interim Order or
                                                   14
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




their failure to comply with any of the terms or conditions of this Final Interim Order; provided that

no Termination Event shall have occurred under this subsection (vi) until the DIP Lender or the Pre-

Petition Lenders, as applicable, has provided two business days’ written notice of any such purported

failure to perform to the Debtors, or (vii) modification (without the express written consent of the Pre-

Petition Lenders or the DIP Lender), reversal or vacatur of this Final Interim Order (each, a

“Termination Event”).

         9.     Rights and Remedies Upon Event of Default.

               (a)     Upon the occurrence and during the continuance of a Termination Event (unless

such occurrence and continuance is waived by the Pre-Petition Lenders in their sole discretion), (a)

the Debtors shall immediately cease using Cash Collateral, (b) the Adequate Protection Obligations,

if any, shall become due and payable, and (c) the Pre-Petition Lenders may file a motion for relief

from the automatic stay seeking to exercise the rights and remedies available under the First Lien

Loan Documents, this Final Interim Order, the Capital Funding Security Agreements, or applicable

law, as applicable, including, without limitation, foreclosing upon and selling all or a portion of the

Pre-Petition Collateral or Adequate Protection Collateral in order to collect and satisfy the Adequate

Protection Obligations, and Pre-Petition Indebtedness, in accordance with this Final Interim Order, on

shorten notice of not less than five (5) business days. Any delay or failure of the Pre-Petition Lenders

to exercise rights under the First Lien Loan Documents, the Capital Funding Security Agreements, or

this Final Interim Order shall not constitute a waiver of their respective rights hereunder, thereunder

or otherwise, unless any such waiver is pursuant to a written instrument executed in accordance with

the terms of the applicable document. Subject and subordinate only to the Carve Out and as otherwise

set forth herein, the Pre-Petition Lenders shall be entitled to apply the payments or proceeds of the

Pre-Petition Collateral and the Adequate Protection Collateral in accordance with the provisions of

the First Lien Loan Documents and the Capital Funding Security Agreements. Notwithstanding the
                                                   15
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




occurrence of the Termination Date or anything herein, all of the rights, remedies, benefits and

protections provided to the Pre-Petition Lenders under this Final Interim Order shall survive the

Termination Date. In any hearing regarding any exercise of remedies under this order, the only issue

that may be raised by any party in opposition thereto shall be whether, in fact, a Termination Event

has occurred and is continuing, and the Debtors, the Committee and all other parties in interest shall

not be entitled to seek relief, including, without limitation, under section 105 of the Bankruptcy Code,

to the extent such relief would in any way impair or restrict the rights and remedies of the Pre-Petition

Lenders set forth in this order and the First Lien Loan Documents and the Capital Funding Security

Agreements.

               (b)     Upon and after the occurrence of a Termination Event or the occurrence of an

Event of Default as set forth in the DIP Loan Agreement, the DIP Lender shall have all of the rights,

remedies and obligations set forth in the DIP Loan Agreement; provided that the DIP Lender shall be

required to seek relief from the automatic stay before giving effect to any such rights, remedies or

obligations; provided further that the DIP Loan Agreement is modified to delete the following Event

of Default: “The Court enters an order requiring the Debtors to pay rent to any landlords within the

first 60 days of the Chapter 11 Cases.” The Debtors acknowledge and agree that the DIP Lender shall

be permitted to bring any such motion for relief from the automatic stay on shortened notice of not

less than five business days. Notwithstanding the foregoing, the DIP Lender shall not be required to

seek or obtain relief from the automatic stay to declare a default under or to terminate the DIP Loan

Agreement or the DIP Facility if it provides at least 48 hours’ written notice of any such declared

default or termination to the Debtors, the Pre-Petition Lenders and the Landlords. The automatic stay

imposed under section 362 of the Bankruptcy Code is hereby modified pursuant to the terms of the

DIP Facility and the DIP Loan Agreement as necessary to (i) permit the Debtors to grant the liens

contemplated by the DIP Facility to the DIP Lender, and (ii) authorize the DIP Lender to retain and
                                                   16
18238924.3
         Case 8-19-76260-ast       Doc 173      Filed 10/16/19      Entered 10/17/19 08:13:37




apply payments, and/or otherwise enforce its rights and remedies and the DIP Loan Agreement as

approved under this Final Interim Order. Nothing included herein shall prejudice, impair or otherwise

affect the DIP Lender’s rights to seek any other and/or supplemental relief with respect to the Debtors

(including, as the case may be, other and/or additional adequate protection).

               (c)     Notwithstanding any order that may be entered dismissing any of the Chapter

11 Cases under section 1112 of the Bankruptcy Code or otherwise is at any time entered: (i) the DIP

Liens, the DIP Lender Superpriority Administrative Claim, the Pre-Petition Lenders’ Adequate

Protection Liens, and the Pre-Petition Lenders’ Adequate Protection Superpriority Claims, shall

continue in full force and effect and shall maintain their priorities as provided in this Final Interim

Order until the DIP Facility and Adequate Protection Obligations shall have been indefeasibly paid in

full in cash (and that such DIP Liens, the DIP Lender’s Superpriority Administrative Claim, the Pre-

Petition Lenders’ Adequate Protection Liens, and the Pre-Petition Lenders’ Adequate Protection

Superpriority Claims shall, notwithstanding such dismissal, remain binding on all parties in interest);

(ii) the other rights granted by this Final Interim Order shall not be affected; and (iii) this Court shall

retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims, liens and

security interests referred to in this paragraph and otherwise in this Final Interim Order.

         10.    Reservation of Rights of the Pre-Petition Lenders. Notwithstanding any other

provision hereof, the grant of adequate protection to the Pre-Petition Lenders pursuant hereto is

without prejudice to the rights of the Pre-Petition Lenders to seek modification of the grant of adequate

protection provided hereby so as to provide different or additional adequate protection with respect to

any postpetition Diminution in Value of the Pre-Petition Lenders’ interests in any Pre-Petition

Collateral from and after the Petition Date, and without prejudice to the right of the Debtors or any

other party in interest to contest any such modification. Nothing herein shall be deemed to waive,

modify, or otherwise impair the respective rights of the Pre-Petition Lenders under the First Lien Loan
                                                    17
18238924.3
         Case 8-19-76260-ast      Doc 173     Filed 10/16/19     Entered 10/17/19 08:13:37




Documents, the Capital Funding Security Agreements, or under equity or law, and the Pre-Petition

Lenders expressly reserve all of their respective rights and remedies whether now existing or hereafter

arising under the First Lien Loan Documents and/or the Capital Funding Security Agreements,

respectively, and/or equity or law in connection with all the First Lien Loan Documents and/or Capital

Funding Security Agreements whether arising prior to or after the Petition Date.

         11.    Reservation of Rights of HUD and HHS.

               (a)    The U.S. Department of Health & Human Services, and its component, the

Centers for Medicare and Medicaid Services, reserves all rights in connection with the implementation

of the Medicare program, including with respect to the provision of reimbursement to the Debtors as

payment for services rendered under the Medicare program. Furthermore, custody and control over

the accounts into which Medicare reimbursement payments are deposited will remain consistent with

the applicable Medicare laws, regulations, and enrollment agreements, including, but not limited to,

the Electronic Funds Transfer (EFT) Authorization Agreement (Form CMS-588).

               (b)    Nothing in the order prohibits Centers for Medicare and Medicaid Services

from exercising its Medicare recoupment rights, claims, and/or defenses in the ordinary course.

Nothing in this Final Interim Order shall affect or impair the rights of the Pre-Petition Lenders, the

DIP Lender, the Debtors, the Committee or any other party-in-interest to oppose, object or defend

against such asserted recoupment and other rights, claims, and/or defenses the United States, HUD or

any Federal Agency may assert. Notwithstanding anything in this Final Interim Order, nothing herein

shall authorize the Debtors to avoid complying with applicable non-bankruptcy law, including,

without limitation, (i) HUD statutes, regulations, rules, procedures, policies, regulatory agreements,

and all loan documents granted in favor of any HUD authorized lender, and (ii) HHS and the Centers

for Medicare & Medicaid Services statutes, regulations, rules, procedures, policies, and enrollment

agreements. Notwithstanding anything in this Final Interim Order, nothing shall enjoin, estop, or
                                                  18
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




otherwise preclude the United States of America from pursing the Debtors or any non-debtor for any

past, present, or future violations of non-bankruptcy law, including without limitation, what is listed

in the preceding sentence, provided, however, that the foregoing does not limit the effectiveness or

applicability of the automatic stay of 11 U.S.C. § 362 in any way, and provided further than the

Debtors and all non-debtors reserve their rights and defenses in respect of any claims asserted by the

United States of America.

               (c)     Nothing contained in this Final Interim Order should be construed to affect a

waiver of HUD’s right to assert it has exclusive jurisdiction with respect to enforcement actions in the

ordinary course. This Final Interim Order does not affect in any way HUD’s authority to send any

required notices pursuant to HUD programs, statutes, regulations, policies, procedures, rules or any

Regulatory Agreements in the ordinary course. For the avoidance of doubt, the filing of these Chapter

11 Cases does not operate as a stay of the commencement or continuation of an action or proceeding

by a governmental unit to enforce such governmental unit’s or organization’s police and regulatory

power, including the enforcement of a judgment other than a money judgment, obtained in an action

or proceeding by the governmental unit to enforce such governmental unit’s or organization’s police

or regulatory power.

         12.    Modification of Automatic Stay. The Debtors are authorized and directed to

perform all acts and to make, execute and deliver any and all instruments as may be reasonably

necessary to implement the terms and conditions of this Final Interim Order and the transactions

contemplated hereby. The stay of section 362 of the Bankruptcy Code is hereby modified to permit

the Debtors, the DIP Lender and the Pre-Petition Lenders to accomplish the transactions contemplated

by this Final Interim Order.

         13.    Perfection of DIP Liens and Pre-Petition Lenders’ Adequate Protection Liens.



                                                  19
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




               (a)     Without in any way limiting the automatically effective perfection of the DIP

Liens and Pre-Petition Lenders’ Adequate Protection Liens granted herein, the DIP Lender and the

Pre-Petition Lenders are hereby authorized, but not required, to file or record (and to execute in the

name of the Debtors, as their true and lawful attorneys, with full power of substitution, to the

maximum extent permitted by law) financing statements, notices of liens or similar instruments in any

jurisdiction, or take possession of or control over cash or securities, or take any other action in order

to validate and perfect the liens and security interests granted to them hereunder. Whether or not the

DIP Lender or the Pre-Petition Lenders shall, in their sole discretion, choose to file such financing

statements, notices of lien or similar instruments, or take possession of or control over any cash or

securities, or otherwise confirm perfection of the liens and security interests granted to them

hereunder, such liens and security interests shall be deemed valid, perfected, allowed, enforceable,

non-avoidable and not subject to challenge, dispute or subordination, at the time and on the date of

entry of the Final Interim Order. Upon the request of the DIP Lender or the Pre-Petition Lenders, each

of the Debtors, without any further consent of any party, is authorized and directed to take, execute,

deliver and file such instruments (in each case, without representation or warranty of any kind) to

enable the DIP Lender or the Pre-Petition Lenders to further validate, perfect, preserve and enforce

the DIP Liens and Pre-Petition Lenders’ Adequate Protection Liens, respectively. All such documents

will be deemed to have been recorded and filed as of the Petition Date.

               (b)     A certified copy of this Final Interim Order may be filed with or recorded in

filing or recording offices in addition to or in lieu of such financing statements, mortgages, notices of

lien or similar instruments, and all filing offices are hereby authorized and directed to accept such

certified copy of this Final Interim Order for filing and/or recording, as applicable. The automatic stay

of section 362(a) of the Bankruptcy Code shall be modified to the extent necessary to permit all



                                                   20
18238924.3
         Case 8-19-76260-ast      Doc 173        Filed 10/16/19   Entered 10/17/19 08:13:37




actions, as applicable, referenced in this subparagraph (b) and the immediately preceding

subparagraph (a).

         14.    Proofs of Claim. Capital Finance, LLC is hereby authorized and entitled, in its sole

and absolute discretion, but not required, to file (and amend and/or supplement, as its sees fit) a proof

of claim and/or aggregate proofs of claim in these Chapter 11 Cases for any claim allowed herein, and

the Debtors’ stipulations in paragraph E supra shall be deemed to constitute a timely filed proof of

claim against the applicable Debtor(s) by Capital Finance, LLC. Any order entered by the Court in

relation to the establishment of a bar date for any claim (including without limitation, administrative

claims) in any of the Chapter 11 Cases or successor cases shall not apply to Capital Finance, LLC

with respect to the Pre-Petition Indebtedness.

         15.    Effect of Stipulations. The Debtors have admitted, stipulated, and agreed to the

various stipulations and admissions contained in this Final Interim Order, including, without

limitation, the stipulations and admissions included in paragraph E, which stipulations and admissions

shall be binding upon the Debtors and any successors thereto in all circumstances (although such

stipulations are not findings of the Court). The stipulations and admissions contained in this Final

Interim Order, including without limitation, in paragraph E of this Final Interim Order, shall also be

binding upon the Debtors’ estates and all other parties in interest, including the Committee or any

chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors (a “Trustee”), for all

purposes unless (a) (i) any party in interest other than the Committee, no later than the date that is

thirty (30) days from the entry of this Final Interim Order Date, and (ii) the Committee, no later than

sixty (60) days from the date of the entry of this Final Interim Order (subject in all respects to any

agreement or applicable law which may limit or affect such entity’s right or ability to do so and subject

to extension by the Court for cause shown or by written agreement of the Pre-Petition Lenders) (as

applicable for clauses (i) and (ii), the “Initial Challenge Period”), has properly filed an adversary
                                                    21
18238924.3
         Case 8-19-76260-ast      Doc 173      Filed 10/16/19     Entered 10/17/19 08:13:37




proceeding as required under the Bankruptcy Rules (x) challenging the amount, validity,

enforceability, priority or extent of the Pre-Petition Indebtedness or the liens on the Pre-Petition

Collateral, or (y) otherwise asserting any other claims, counterclaims, causes of action, objections,

contests or defenses against the Pre-Petition Lenders on behalf of the Debtors’ estates ((x) and (y),

collectively, the “Claims and Defenses”), provided, however, if during the Initial Challenge Period,

a party in interest or the Committee files a motion for standing with a draft complaint identifying and

describing all Claims and Defenses consistent with applicable law and rules of procedure, the Initial

Challenge Period will be tolled for the party in interest or the Committee, as applicable, solely with

respect to claims asserted in the complaint until three (3) business days from entry of an order granting

the party in interest or the Committee standing to prosecute any such Claims and Defenses described

in the complaint (the “Extended Challenge Period” together with the Initial Challenge Period, the

“Challenge Period”); and (b) the Court rules in favor of the plaintiff sustaining any such challenge

or claim in any such duly filed adversary proceeding or contested matter; provided that, as to the

Debtors, all such Claims and Defenses are hereby irrevocably waived and relinquished effective as of

the Petition Date to the extent set forth herein. If no such adversary proceeding is timely filed prior

to the expiration of the Challenge Period, without further order of the Court, or, if applicable, on the

date of an order of the Court denying a party in interest or the Committee standing: (1) the Debtors’

stipulations and admissions contained in this Final Interim Order shall be binding on all parties in

interest, including the Debtors’ estates, the Committee, and any Trustee; (2) the Pre-Petition

Indebtedness shall constitute allowed claims, not subject to counterclaim, setoff, subordination,

recharacterization, defense or avoidance, for all purposes in the Chapter 11 Cases and any subsequent

chapter 7 case; (3) the Pre-Petition Lenders’ Liens on the Pre-Petition Collateral shall be deemed to

have been, as of the Petition Date, and to be, legal, valid, binding, perfected, and of the priority

specified in paragraph E, not subject to defense, counterclaim, recharacterization, subordination or
                                                   22
18238924.3
         Case 8-19-76260-ast       Doc 173      Filed 10/16/19      Entered 10/17/19 08:13:37




avoidance; and (4) the Pre-Petition Indebtedness, Pre-Petition Lenders’ Liens on the Pre-Petition

Collateral, and the Pre-Petition Lenders (and their respective agents, affiliates, subsidiaries, directors,

officers, representatives, attorneys or advisors) shall not be subject to any other or further challenge

by the Committee or any other party in interest, and the Committee or a party in interest shall be

enjoined from seeking to exercise the rights of the Debtors’ estates, including without limitation, any

successor thereto (including, without limitation, any estate representative or a Trustee, whether such

Trustee is appointed or elected prior to or following the expiration of the Challenge Period); provided

that if the Chapter 11 Cases are converted to chapter 7 or a Trustee is appointed prior to the expiration

of the Challenge Period, any such estate representative or Trustee shall receive the full benefit of any

remaining Challenge Period, subject to the limitations described herein. If any such adversary

proceeding is timely and properly filed prior to the expiration of the Challenge Period, the stipulations

and admissions contained in this Final Interim Order, including without limitation, in paragraph E of

this Final Interim Order, shall nonetheless remain binding and preclusive (as provided in the second

sentence of this paragraph) on the Committee and any other person, including any Trustee, except

solely as to any such findings and admissions that were expressly challenged in the original complaint

initiating the adversary proceeding and excluding any amended or additional claims that may or could

have been asserted thereafter through an amended complaint under Federal Rule of Civil Procedure

15 or otherwise. Nothing in this Final Interim Order vests or confers on any person, including the

Committee or any Trustee, standing or authority to pursue any cause of action belonging to the Debtors

or their estates. This stipulation shall be binding upon the Debtors, their estates, all parties in interest

in these Chapter 11 Cases and their respective successors and assigns, including any trustee or other

fiduciary appointed in these Chapter 11 Cases or any subsequently converted bankruptcy case(s) of

any Debtors and shall inure to the benefit of the Pre-Petition Lenders and the Debtors and their

respective successors and assigns (collectively, the “Successor Cases”).
                                                    23
18238924.3
         Case 8-19-76260-ast        Doc 173      Filed 10/16/19      Entered 10/17/19 08:13:37




         16.     Limitation on Use of Cash Collateral. The Debtors shall use the proceeds of the

Pre-Petition Collateral solely as provided in this Final Interim Order. No Cash Collateral may be used

to: (a) object, contest or raise any defense to, the validity, perfection, priority, extent or enforceability

of the Pre-Petition Indebtedness, the Pre-Petition First Priority Liens, or the liens or claims granted

under this Final Interim Order, and any other interim orders authorizing the Debtors’ use of cash

collateral (“Interim Orders”), the First Lien Loan Documents or the Capital Funding Security

Agreements; (b) assert any Claims and Defenses against the Pre-Petition Lenders or their agents,

affiliates, representatives, attorneys or advisors; (c) seek to modify any of the rights granted to the

Pre-Petition Lenders hereunder, or (d) pay any amount on account of any claims arising prior to the

Petition Date unless in accordance with the Budget and such payments are approved by an order of

the Court.

         17.     Limitation of Liability. In permitting the use of the Pre-Petition Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Final Interim Order, the Pre-

Petition Lenders shall not be deemed to be in control of the operations of the Debtors or to be acting

as a “responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or

any similar federal or state statute). Furthermore, nothing in this Final Interim Order shall in any way

be construed or interpreted to impose or allow the imposition upon the Pre-Petition Lenders of any

liability for any claims arising from the pre-Petition Date or postpetition activities of any of the

Debtors and their respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

         18.     Other Rights and Obligations.

                (a)     Good Faith Under Section 364(e) of the Bankruptcy Code. Based on the

findings set forth in this Final Interim Order and in accordance with section 364(e) of the Bankruptcy
                                                     24
18238924.3
         Case 8-19-76260-ast       Doc 173     Filed 10/16/19      Entered 10/17/19 08:13:37




Code, which is applicable to the DIP Facility and the DIP Loan Agreement, to the extent approved by

this Final Interim Order, in the event any or all of the provisions of this Final Interim Order are

hereafter modified, amended and/or vacated by a subsequent order of this Court and/or any other

court, the DIP Lender is entitled to the protections provided in section 364(e) of the Bankruptcy Code

for all funds advanced to the Debtors, and no such appeal, modification, amendment and/or vacation

shall affect the validity and/or enforceability of any advances made hereunder and/or the liens and/or

priority authorized and/or created hereby or thereby.        Notwithstanding any such modification,

amendment and/or vacation, any claim granted to the DIP Lender hereunder arising prior to the

effective date of such modification, amendment and/or vacation of any lien granted to the DIP Lender

shall be governed in all respects by the provisions of this Final Interim Order, and the DIP Lender

shall be entitled to all of the rights, remedies, privileges and/or benefits, including the liens granted

herein, with respect to any such claim. Because the DIP Facility is made in reliance on this Final

Interim Order, the obligations incurred by the Debtors and/or owed to the DIP Lender prior to the

effective date of any stay, modification or vacation of this Final Interim Order shall not, as a result of

any subsequent order in the Case or in any successor case, be disallowed and/or subordinated, lose its

lien priority or administrative expense claim status, and/or be deprived of the benefit of the status of

the liens and claims granted to the DIP Lender under this Final Interim Order for funds advanced to

the Debtors; provided, however, that (a) the Landlords have objected to and reserve the right, if any,

to contest the foregoing finding of “good faith” and related protections pursuant to section 364(e) of

the Bankruptcy Code, and the foregoing remains subject to the Landlord’s objection which the

Landlords contend is unresolved, has not been waived by the Landlords, and remains preserved for

the final hearing on the DIP/Cash Collateral Motion currently scheduled for November 4, 2019 at 2:00

p.m. Eastern time, as set forth in Paragraph 19 below (the “Final Hearing”); (b) such reservation shall

expire if not exercised by or before the Final Hearing or such later date as agreed to by the parties;
                                                   25
18238924.3
         Case 8-19-76260-ast       Doc 173      Filed 10/16/19      Entered 10/17/19 08:13:37




and (c) the rights of all parties to contest or respond to any objection or potential objection asserted

under the reservation set forth herein are preserved in their entirety including, but not limited to, the

contention by other parties that the Landlords objection was withdrawn or resolved, the Landlords

consented to a form of interim order that included the good faith findings above, or the Landlords

otherwise waived their right to assert such an objection.

               (b)      Binding Effect. The provisions of this Final Interim Order, including all

findings herein (subject to paragraph 15), shall be binding upon all parties in interest in the Chapter

11 Cases, including without limitation, the Pre-Petition Lenders, the DIP Lender, the Committee, the

Debtors, the Debtors’ estates, and their respective successors and assigns (including any Trustee

hereinafter appointed or elected for the estate of any Debtor, an examiner appointed pursuant to section

1104 of the Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the

Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the benefit

of each of the Pre-Petition Lenders, the DIP Lender and the Debtors and their respective successors

and assigns, provided that except to the extent expressly set forth in this Final Interim Order, the Pre-

Petition Lenders shall have no obligation to permit the use of the Pre-Petition Collateral or extend any

financing to any Trustee or similar responsible person appointed for the estate of any Debtor. For all

adequate protection and stay relief purposes throughout these Chapter 11 Cases, the Pre-Petition

Lenders shall be deemed to have requested relief from the automatic stay and adequate protection as

of the Petition Date.

               (c)      No Waiver. The failure of the DIP Lender or the Pre-Petition Lenders to seek

relief or otherwise exercise their rights and remedies under this Final Interim Order shall not constitute

a waiver of any of the DIP Lender or the Pre-Petition Lenders’ respective rights hereunder.

               (d)      No Third-Party Rights. Except as explicitly provided for herein, this Final

Interim Order does not create any rights for the benefit of any third party, creditor, equity holder or
                                                    26
18238924.3
         Case 8-19-76260-ast       Doc 173       Filed 10/16/19    Entered 10/17/19 08:13:37




any direct, indirect, third party or incidental beneficiary. Nothing herein shall release, waive or impair

any and all rights, claims, demands, or causes of action which the Pre-Petition Lenders are capable of

asserting against any and all co-makers, guarantors or sureties of the Debtors’ obligations to the Pre-

Petition Lenders, and the Pre-Petition Lenders specifically reserve any and all rights, claims, demands

or causes of action.

               (e)     No Marshalling. The DIP Lender and the Pre-Petition Lenders shall not be

subject to the equitable doctrine of “marshaling” and/or any other similar doctrine with respect to any

of the Collateral (including Cash Collateral).

               (f)     Headings. The headings in this Final Interim Order are for purposes of

reference only and shall not limit or otherwise affect the meaning of this Final Interim Order.

               (g)     Enforceability. This Final Interim Order shall constitute findings of fact and

conclusions of law pursuant to Bankruptcy Rule 7052 solely to the extent set out herein, and shall take

effect and be fully enforceable nunc pro tunc to the Petition Date immediately upon execution hereof.

               (h)     Controlling Effect of Final Interim Order. To the extent any provision of

this Final Interim Order conflicts or is inconsistent with any provision of the Motion, the DIP Credit

Agreement or the Interim Orders, the provisions of this Final Interim Order shall control to the extent

of such conflict.

               (i)     Order Immediately Effective. Notwithstanding Bankruptcy Rule 6004(h),

the terms and conditions of this Order are immediately effective and enforceable upon its entry.

               (j)     Debtor Authorization to Effectuate Relief. The Debtors are authorized to

take all actions necessary to effectuate the relief granted in this Order in accordance with the Motion.

               (k)     Retention of Jurisdiction. This Court retains exclusive jurisdiction with

respect to all matters arising from or related to the implementation, interpretation, and enforcement of

this Order.
                                                    27
18238924.3
         Case 8-19-76260-ast      Doc 173        Filed 10/16/19   Entered 10/17/19 08:13:37




                (l)    Parties’ Reservation of Setoff and Recoupment Rights. The Landlords and

the Debtors express reserve all rights in respect of any setoff and recoupment rights asserted by the

Landlords, including, but not limited to, any setoff and recoupment rights in connection with any

security deposits paid by the Debtors; provided that the Landlords shall, in all events, be required to

seek relief from the automatic stay before giving effect to any such purported rights.

         19.     Final Hearing. A final hearing to consider the relief requested in the DIP/Cash

Collateral Motion shall be held on November 4____________, 2019 at 2:00 1:30 p.m. (Eastern

Time) , at Courtroom 2554, United States Bankruptcy Court, Eastern District of New York, 271-C

Cadman Plaza East, Suite 1595, Brooklyn, New York; and the October 8, 2019 Scheduling Order [dkt

item 132] is modified in part and any objections or responses to the Motion shall be filed and served

so as to be actually received on or prior to October 30_____ __, 2019 at 4:00 p.m. (Eastern Time),

and served on the following parties: (a) proposed counsel to the Debtors, Loeb & Loeb LLP, 345 Park

Avenue, New York, NY 10154 (Attn: Schuyler G. Carroll, Esq.), scarroll@loeb.com; (b) the U.S.

Trustee for the Eastern District of New York, Christine Black, Esq. christine.h.black@usdoj.gov; (c)

counsel to the Capital Finance, LLC, Blank Rome LLP, 444 W. Lake Street, Suite 1650, Chicago, IL

60606 (Attn: Kenneth J. Ottaviano, Esq. and Paige B. Tinkham), KOttaviano@blankrome.com and

PTinkham@blankrome.com; (d) counsel to the DIP Lender, Bodner Law PLLC, 40 Cutler Mill Road,

#301, Great Neck, NY 11021 (Attn: Jonathan S. Bodner, Esq.), jbodner@bodnerlawpllc.com; (e)

counsel to the Union, Levy Ratner, P.C., 80 Eighth Avenue, 8th Floor, New York, NY 10011 (Attn:

Suzanne Hepner, Esq.) shepner@levyratner.com; (f) counsel to Capital Funding, LLC, Whiteford,

Taylor & Preston LLP, 220 White Plains Road, Tarrytown, New York 10591 (Attn: Kenneth M.

Lewis, Esq.), klewis@wtplaw.com; (g) counsel to the Landlords, Arent Fox LLP, 1301 Avenue of the

Americas,      42nd   Floor,   New   York    ,     NY    10019    (Attn:   George   Angelich,    Esq.),



                                                    28
18238924.3
         Case 8-19-76260-ast      Doc 173     Filed 10/16/19     Entered 10/17/19 08:13:37




george.angelich@arentfox.com; and (h) counsel to any statutory committees appointed in these

Chapter 11 Cases.

         19.20. Debtors shall serve the DIP/Cash Collateral Motion and this Order on all parties who

have filed notices of appearance and the United States Trustee on or before October 17, 2019, and

shall file an affidavit of service of the same by October 21, 2019.




                                                                ____________________________
    Dated: October 16, 2019                                              Alan S. Trust
           Central Islip, New York                              United States Bankruptcy Judge
                                                  29
18238924.3
         Case 8-19-76260-ast   Doc 173   Filed 10/16/19   Entered 10/17/19 08:13:37




                                         Exhibit A

                                         (Budget)




                                            30
18238924.3
